t c memo united_states tax_court joseph and susan l ferraro petitioners v commissioner of internal revenue respondent docket no filed date joseph ferraro pro_se john mikalchus and maureen o'brien for respondent memorandum findings_of_fact and opinion dawson judge this case was assigned to special_trial_judge robert n armen jr pursuant to rule sec_180 sec_181 and sec_183 ' all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the taxable_year in issue all amounts are rounded to the nearest dollar the court agrees with and adopts the opinion of the special_trial_judge which is set forth below opinion of the special_trial_judge armen special_trial_judge respondent determined a deficiency additions to tax and additional interest with respect to petitioners' federal_income_tax for the taxable_year in the amounts shown below additions additions additions additional to tax to tax to tax interest sec sec sec sec deficiency a a c dollar_figure dollar_figure dollar_figure ‘the references in the notice_of_deficiency are to sec_6653 a and sec_6653 b respectively for the year in issue the references should have been to sec_6653 and sec_6653 respectively however there is no substantive difference between sec_6653 and sec_6653 a and between sec_6653 and sec_6653 a b percent of the portion of the underpayment that is attributable to negligence sinterest on the entire underpayment to be computed pincite percent of the rate otherwise applicable under sec_6621 a after a concession by petitioners the issues remaining for decision are as follows whether petitioners are entitled to a partnership loss deduction and investment and energy tax_credits flowing from the sentinel epe recycler leasing program entered into by the clearwater group we hold that they are not whether petitioners are liable for additions to tax under sec_6653 and for negligence or intentional disregard of rules or regulations we hold that they are whether petitioners are liable for additional interest under sec_6621 we hold that they are findings_of_fact some of the facts have been stipulated and they are so found the stipulated facts and the attached exhibits are incorporated herein by this reference petitioners resided in white plains new york at the time that their petition was filed with the court petitioners concede that the sentinel epe recyclers that are involved in this case were overvalued petitioners therefore also concede that they are liable for the addition_to_tax for overvaluation under sec_6659 if we hold that they are liable for the underlying deficiency petitioners objected to many of the stipulated facts on the ground of relevancy we have considered petitioners’ objections and they are overruled a the recycling transactions this case is part of the plastics recycling group of cases in particular the deficiency additions to tax and additional interest arise from the disallowance of a partnership loss deduction and investment and energy tax_credits claimed by petitioners with respect to petitioner husband's petitioner investment in a partnership known as the clearwater group clearwater clearwater was one of a large number of plastics recycling partnerships on its partnership return clearwater listed licensing as its principal business and recycling_equipment as its principal product for a detailed discussion of the transactions involved in the plastics recycling group of cases and specifically clearwater see provizer v commissioner tcmemo_1992_177 affd per curiam without published opinion 996_f2d_1216 6th cir the transactions in this case are identical to the transactions discussed in provizer as they involve the same partnership and the same sentinel epe recyclers that were involved in provizer further with the exception of certain facts that we regard as having minimal significance petitioners have stipulated substantially the same facts concerning the underlying transactions that were described in provizer however petitioners were not parties to provizer and do not agree to be bound by the decision therein in a series of simultaneous transactions discussed in more detail in the provizer case packaging industries of hyannis massachusetts pi manufactured and sold six sentinel epe recyclers to eci corporation eci corp for dollar_figure each pi manufactures thermoplastic and other types of packaging machinery as well as energy saving devices pi held itself out as one of the world's largest manufacturers of blister packaging machinery and fabricated a wide line of thermoforming machinery including highly specialized disposable medical and food packaging systems the sentinel epe recyclers were designed by pi to process low-density polyethylene foam scrap the recycling_process for polyethylene foam scrap consists of four steps and results in the formation of a milky-white uniform pellet of resin but only if appropriate plastic scrap is collected and fed into the recyclers eci corp in turn resold the sentinel epe recyclers to f g corporation f g corp for dollar_figure each f g corp then leased them to clearwater which licensed them to fmec corporation fmec corp which sublicensed them back to pi terms such as sale lease and license as well as their derivatives are used solely for convenience and their use in this opinion should not be understood to imply that the transactions described herein constitute leases sales or licenses for federal tax purposes approximately percent of the sale price of the sentinel epr recyclers sold by pi to eci corp was paid in cash with the balance financed through a 12-year nonrecourse note requiring equal monthly installments of dollar_figure including annual interest of percent eci corp 's purchase was subject_to clearwater's leasing agreement and fmec corp 's licensing agreement similarly approximately percent of the sale price of the sentinel epe recyclers sold by eci corp to f g corp was paid in cash with the remainder financed through a 12-year 90-percent nonrecourse note requiring equal monthly installments of dollar_figure including annual interest pincite percent the percent recourse portion of the note was payable only after the 90-percent nonrecourse portion was satisfied f g corp 's purchase was subject_to clearwater's agreement to enter into a lease with f g corp and was also subject_to fmec corp 's agreement to enter into a license agreement with clearwater clearwater's lease from f g corp was for a term of years a lease_term equal to percent of the class_life of the sentinel epe recyclers the lease required monthly rental payments of dollar_figure clearwater's license to fmec corp was for a term of years at a guaranteed minimum_royalty of dollar_figure per month after the sentinel epe recyclers were placed_in_service the license required additional royalty payments based on a percentage of profits that might be realized on the sale or use of the resin pellets produced by the sentinel epe recyclers fmec corp 's sublicense to pi the manufacturer was on a month-to-month basis for a royalty of dollar_figure per month the sublicense to pi was subject_to most of the terms of the license from clearwater to fmec corp no arm's-length negotiations for the price of the sentinel epe recyclers took place among pi eci corp f g corp clearwater and fmec corp all of the monthly payments required among the entities in the above transactions offset each other and the transactions occurred simultaneously for convenience we refer to the series of transactions among pi eci corp f g corp clearwater and fmec corp as the clearwater transactions pi allegedly sublicensed the sentinel epe recyclers to entities that would use the recyclers to recycle plastic scrap these agreements provided that the end-users would transfer to pi percent of the recycled scrap in exchange for a payment from fmec corp based on the guality and amount of recycled scrap end- users were also required to use their best efforts to recycle pounds per hour for hours per week profits could then allegedly be made by lessees such as clearwater in the form of royalties calculated as the sale price of the resin pellets or their fair_market_value if used by the sublicensee less the sum of the scrap recycling fee paid to converters estimated pincite cents per pound and an allowance to sublicensees for transporting and further processing the recycled material also estimated pincite cents per pound in addition to the clearwater transactions a number of other limited_partnerships entered into transactions similar to the clearwater transactions involving sentinel epe recyclers b individuals involved samuel l winer winer is an investor investment banker and consultant winer was the general_partner of clearwater and paid dollar_figure for a 1-percent interest in all items of income gain deduction loss and credit arising from the operations of clearwater for his services winer received dollar_figure from the proceeds of the clearwater private_placement offering richard roberts roberts was the general_partner ina number of limited_partnerships that leased sentinel epe recyclers roberts was also a 9-percent shareholder in f g corp the corporation that leased the recyclers to clearwater from through roberts and raymond grant grant were in the business of promoting tax-sheltered investments grant was the president and 100-percent owner of eci corp roberts and grant together were general partners in other partnerships before the clearwater transactions roberts and grant were clients of the accounting firm h w freedman co freedman co harris w freedman freedman a certified_public_accountant and the name partner in freedman co was the president and chairman of the board_of f g corp freedman was experienced with leveraged leasing and he owned percent of a sentinel epe recycler freedman co prepared the tax returns for eci corp f g corp and clearwater it also provided tax services to john d bambara bambara bambara was the 100-percent owner of fmec corp as well as its president treasurer clerk and director bambara was also the president of pi and a member of its board_of directors he his wife and his daughter also owned directly or indirectly percent of the stock of pi bambara purchased one sentinel epe recycler anthony giovannone giovannone was the executive vice president of pi and a member of its board_of directors giovannone purchased a 15-percent interest in a sentinel epe recycler elliot i miller miller was the corporate counsel to pi in miller was also a shareholder of f g corp john y taggert taggert was a well-known tax attorney and an adjunct professor at the new york university law school taggert had been acquainted with miller for about years before miller recommended that roberts employ taggert and his firm as counsel taggert and other members of his firm prepared private offering memoranda tax opinions and other legal documents for clearwater robert gottsegen gottsegen was a businessman active in the plastics industry and a longtime business_associate of bambara cc the private offering memorandum clearwater distributed to potential limited partners a private offering memorandum the offering memorandum informed investors that the business of clearwater would be conducted in accordance with the six simultaneous transactions described above the offering memorandum also listed significant business and tax risk factors associated with an investment in clearwater specifically the offering memorandum stated there was a substantial likelihood of audit by the internal_revenue_service and the purchase_price paid_by f g corp to eci corp would probably be challenged as being in excess of fair_market_value the partnership had no prior operating history the general_partner had no prior experience in marketing recycling or similar equipment the limited partners would have no control_over the conduct of the partnership's business there was no established market for the sentinel epe recyclers there were no assurances that market prices for virgin resin would remain at their current costs per pound or that the recycled pellets would be as marketable as virgin pellets and certain potential conflicts of interest existed in addition the private offering memorandum included a provision stating the offer and sale of units is being made in reliance upon exemptions from registration under federal and state securities laws however neither the securities_and_exchange_commission nor any other federal or state government agency or self-regulatory body has approved or disapproved the securities offered hereby or passed upon the accuracy or adequacy of this memorandum the private offering memorandum for clearwater also stated that each limited_partner should have a minimum net_worth exclusive of his principal home furnishings and automobiles in the amount of dollar_figure per limited_partnership unit in addition each partner was required to have enough income during to place the limited_partner in at least the 50-percent income_tax bracket the private offering memorandum also stated that the projected tax benefits for the initial year of investment for an investor contributing dollar_figure would be investment and energy tax_credits in the aggregate amount of dollar_figure plus partnership loss deductions in the amount of dollar_figure reports by samuel z burstein burstein and stanley ulanoff ulanoff the f g evaluators were included in the private offering memorandum as indicated in their reports neither burstein nor ulanoff was an expert in plastics or plastics recycling and both relied on information provided by pi and other parties related to the transaction in providing their reports both individuals were paid a fee each time their reports were included as part of a private offering memorandum of a plastics recycling partnership burstein is a professor of mathematics at new york university burstein's report concluded that the sentinel epe recyclers were capable of continuous recycling ulanoff is a professor of marketing at baruch college and has written numerous books on marketing subjects his report covered the marketing value and potential of the sentinel epe recyclers and expressed the conclusion that the sale price paid_by f g corp for the recyclers was fair and reasonable ulanoff's report stated that his conclusions were based on his personal observation of the sentinel epe recycler prototype during a visit to pi discussions with pi employees the needs of the plastics industry and his analysis of the economic projection provided in the offering memorandum the offering memorandum represented that the sentinel epe recyclers were unique machines however they were not several machines capable of densifying low-density materials were already on the market in other plastics recycling machines available at that time ranged in price from dollar_figure to dollar_figure including the foremost densilator the nelmor weiss densification system regenolux the buss--condux plastcompactor and the cumberland granulator see provizer v commissioner tcmemo_1992_177 and the discussion regarding expert testimony infra at the time of the closing of the clearwater transactions on date there was no established market for leasing or operating the sentinel epe recyclers d expert testimony although petitioners conceded the overvaluation of the sentinel epe recyclers the parties did not agree on the recyclers' value and petitioners did not stipulate to be bound by the value of the recyclers that we found in provizer at trial petitioners did not offer expert testimony regarding the value of the sentinel epe recyclers in contrast respondent offered expert testimony from steven grossman grossman and richard s lindstrom lindstrom grossman grossman is a professor in the plastics engineering department at the university of massachusetts at lowell he has a bachelor of science degree in chemistry from the university of connecticut and a doctorate in polymer science and engineering from the university of massachusetts he also has more than years of experience in the plastics industry including more than years of experience as a research_and_development scientist at the upjohn company in its polymer research group grossman is also a partner in the law firm of hayes soloway hennessey grossman hage p c which practices in the area of intellectual_property including patents trademarks copyrights and trade secret protection grossman's report concerning the value of the sentinel epe recycler discusses the limited market for the recycled plastics material grossman concluded that the sentinel epe recycler was unlikely to be a successful product because of the absence of any new technology the absence of a continuous source of suitable scrap and the absence of any established market grossman suggested that a reasonable comparison of the products available in the polyethylene industry in with the sentinel epe recycler reveals that the sentinel epe recycler had very little commercial value and was similar to comparable products available on the market in component form for these reasons grossman opined that the sentinel epe recycler did not justify the one- of-a-kind pricetag that it carried specifically grossman reported that there were several machines on the market as early as that were functionally equivalent to and significantly less expensive than the sentinel epe recycler these machines included the buss- condux plastcompactor available before for dollar_figure foremost machine builders' densilator available from for dollar_figure and the midland ross extruder available in and for dollar_figure grossman observed that all of these machines were widely available grossman's opinion regarding the sentinel epe recycler was based on the descriptions of it in the writings of other professionals grossman neither tested nor examined the sentinel epr recycler grossman reported on the relationship between the plastics industry and the petrochemical industry grossman noted that although the development of the petrochemical industry is a contributing factor in the growth of the plastics industry the two industries have a remarkable degree of independence grossman observed that the oil crisis in triggered dire predictions about the future of plastics that had not been fulfilled in grossman stated that the cost of a plastic product depends in large part on technology and the price of alternative materials grossman's studies concluded that a percent increase in oil prices would result in a percent increase in the cost of plastic finally grossman reported that by the plastics industry had established that the success and value of any recycler was to be judged by the properties of the materials it produced the private offering memorandum failed to consider the resulting material properties of the plastics that were recycled by the operation of the sentinel epe recycler grossman concluded therefore that the applications and markets based on the recycled pellets were never seriously contemplated grossman did not specifically value the sentinel epe recycler however as previously stated grossman concluded that existing technology provided equivalent capability for recycling polyethylene moreover grossman reported that information regarding the status of recycling in the plastics industry in was already well documented grossman reported further that an individual investor would have had little or no difficulty in confirming the invalidity of the claims in the private offering memorandum and in particular the claims of ulanoff and burstein suggesting that the sentinel epe recycler was unique lindstrom lindstrom graduated from the massachusetts institute of technology with a bachelor's degree in chemical engineering from until lindstrom worked for arthur d little inc in the areas of process and product evaluation and improvement and new product development with special emphasis on plastics elastomers and fibers at the time of trial lindstrom continued to pursue these areas as a consultant in his report lindstrom determined that in several different types of equipment capable of recycling expanded polyethylene were available and priced at approximately dollar_figure lindstrom found that on the basis of his research there were available in commercial units that could be purchased for dollar_figure or less that were totally equal to the sentinel epe recycler in function product guality and capacity lindstrom examined the buss-condux plastcompactor and the regenolux lindstrom found that these machines were functionally equivalent to the sentinel epe recycler and were available in the years and at the prices reported by grossman detailed supra lindstrom also reported that various equipment companies such as the cumberland engineering division of john brown plastics machinery were willing to provide customized recycling programs to companies at a minimum cost of dollar_figure lindstrom found that in average-use situations the sentinel epe recycler could process pounds of plastic per hour lindstrom observed a sentinel epe recycler in operation at pi and he was allowed to take photographs of it and examine its blueprints based on his observations and study lindstrom estimated that the manufacturing cost of the sentinel epe recycler was approximately dollar_figure lindstrom concluded that the market_value of the sentinel epe recycler did not exceed dollar_figure lindstrom also reported that information was available in regarding state-of-the-art foamed plastic recycling machines lindstrom described several approaches that might have been taken by a layman of average intelligence to obtain such information even in a small town library be petitioner and his introduction to clearwater petitioner acquired one-fourth of a limited_partnership unit in clearwater in for dollar_figure as a result petitioner owned a 547-percent interest in the profits losses and capital of clearwater during that year petitioner received a bachelor of arts degree in english literature from fordham university in and a j d with honors from harvard university in petitioner has no formal education in plastics recycling or plastics material during the year in issue petitioner was a partner in the law firm of shea gould during that year petitioner wife was employed as a college instructor while in school petitioner was employed during three summers by consolidated molded plastics company consolidated consolidated was in the business of making various industrial and consumer molded plastic products petitioner was a machine operator and assisted in operating two types of molding machines specifically an injection-molding machine and a phenolic-molding machine during his summer employment petitioner learned that both the injection-molding machine and the phenolic-molding machine produce plastic scrap as a byproduct petitioner also learned that depending on the type of process used to mold the plastic the plastic scrap may or may not be recyclable finally petitioner learned that certain plastic products could be made only from virgin plastic resins whereas other products could be made from recycled plastic resins consolidated did not use expanded polyethylene foam in its operations shortly after graduating from law school petitioner represented the society of the plastics industry spi against the city of new york regarding the imposition of a 2-cent tax on every plastic container sold in the city the new york supreme court held the tax provision to be unconstitutional and ultra vires to the city council and the decision was affirmed by the new york appellate division for a 10-year period starting in petitioner represented british petroleum company bp in an antitrust suit and a contract arbitration petitioner became involved in clearwater in after being introduced to winer by stuart hirshfield hirshfield a partner in his law firm hirshfield had previously invested in an equipment_leasing transaction in which winer was a general_partner petitioner did not see a sentinel epe recycler before investing in clearwater petitioner never made a profit in any year from his investment in clearwater on their return petitioners claimed a net schedule e partnership loss of dollar_figure from the clearwater investment further petitioners claimed investment and energy tax_credits - - from the clearwater investment in the total amount of dollar_figure the tax_credits were based on valuing a sentinel epe recycler at dollar_figure the schedule e partnership loss and the investment and energy tax_credits served to reduce petitioners' income_tax_liability on their return by dollar_figure an amount more than twice their dollar_figure investment in clearwater in the notice_of_deficiency respondent disallowed the schedule e partnership loss and the investment and energy tax_credits claimed by petitioners on their return with respect to the clearwater investment ultimate finding of fact at all relevant times the fair_market_value of the sentinel epe recyclers did not exceed dollar_figure per machine opinion we have decided many plastics recycling cases most of these cases like the present case presented issues regarding additions to tax for negligence and valuation_overstatement see greene v commissioner tcmemo_1997_296 kaliban v commissioner tcmemo_1997_271 sann v commissioner tcmemo_1997_259 ndollar_figure and cases cited therein we found the taxpayers liable for the addition_to_tax for valuation_overstatement in all of those cases and liable for the additions to tax for negligence in all but two of those cases ina limited number of cases the taxpayers also contested the underlying deficiency arising from the disallowance of the partnership losses and various tax_credits with respect to their plastics recycling investment we sustained the commissioner on the issue of the underlying deficiency in every one of those cases in provizer v commissioner tcmemo_1992_177 the test case for the plastics recycling group of cases this court found that each sentinel epe recycler had a fair_market_value not over dollar_figure held that the transaction which was virtually identical to the transactions in the present case was a sham because it lacked economic_substance and a business_purpose sustained the additions to tax for negligence under sec_6653 and sustained the addition_to_tax for valuation_overstatement under sec_6659 because the underpayment of taxes was directly related to the overvaluation of the sentinel epe recyclers and held that the partnership losses and tax_credits claimed with respect to clearwater group were attributable to tax-motivated transactions within the meaning of sec_6621 in reaching the conclusion that the transaction lacked business_purpose this court relied heavily on an objective criterion namely the overvaluation of the sentinel epe recyclers issue the underlying deficiency for petitioners contend that they are not liable for the underlying deficiency for with respect to their investment in clearwater they assert that petitioner's investment in clearwater and petitioner's professed belief that the clearwater transactions were economically sound were not dependent on the valuation of the sentinel epe recyclers they contend that because of the offsetting structure of the transaction under which clearwater did not purchase the equipment but leased it and under which clearwater licensed the equipment to fmec corp in exchange for a guaranteed annual royalty that was sufficient to pay the annual rent reguired of clearwater the gross overvaluation of the epe recyclers was immaterial they conclude therefore that petitioner's investment in clearwater was not an economic sham petitioners also assert that given information available at the time of the transactions i1 e without the benefit of hindsight the clearwater transactions were not an economic sham as already mentioned petitioners have stipulated substantially the same facts concerning the underlying transactions as we found in provizer v commissioner supra further all of petitioners' contentions were addressed in provizer the test case for the plastics recycling group of cases specifically we considered whether without the benefit of hindsight investment in clearwater was an economic sham in deciding that the clearwater transactions were an economic sham we stated we do not consider whether in light of hindsight the taxpayer made a wise investment but rather whether he made any bona_fide investment at all or merely purchased tax deductions we went on to consider in detail whether the taxpayer had made a bona_fide investment in clearwater and we concluded that the transactions were a sham lacking economic_substance in light of certain objective factors including the manner in which the transactions were structured the lack of arm's- length dealings and the discrepancy between the fair_market_value and purchase_price on which the pass-throughs were based in this case there is a complete failure by petitioners to prove that the clearwater transactions were not the circular transactions found to be an economic sham in provizer petitioners have not established or indeed attempted to establish that any of the objective criteria considered in provizer were in any manner different in their case cf 92_tc_827 88_tc_386 affd 868_f2d_851 6th cir neither have petitioners provided any further evidence or any novel contention with respect to the underlying deficiency not previously considered in provizer the record in the present case regarding the clearwater transactions plainly supports respondent's determination regarding the underlying deficiency petitioners have conceded overvaluation of the sentinel epe recyclers the overvaluation of the sentinel epe recyclers was integral to our holding in provizer and the overvaluation in this case is inseparable from petitioners' claimed tax benefits in fact the overvaluation is the principal ground for the disallowance of petitioners’ claimed tax benefits cf mccrary v commissioner supra pincite zenkel v commissioner tcmemo_1996_398 we will therefore not revisit our decision in provizer and reconsider whether the plastics recycling leasing program in which clearwater participated was an economic sham as in provizer we rely heavily on the fact that the sentinel epe recyclers were highly overvalued on the basis of the same objective criteria and for the reasons discussed in detail in provizer we hold meritless the contention that the offsetting nature of the various steps of the clearwater transactions made as previously mentioned for a detailed discussion of the facts and the applicable law in the substantially identical case see provizer v commissioner tcmemo_1992_177 affd per curiam without published opinion 996_f2d_1216 6th cir the investment economically sound as to petitioner we therefore sustain respondent's determination regarding the underlying deficiency issue sec_6653 and negligence respondent determined that petitioners are liable for additions to tax under sec_6653 and with respect to the underpayment attributable to petitioners' investment in clearwater respondent contends that it was not reasonable for petitioner to invest in clearwater without conducting an independent investigation as to whether the transactions were an economic sham or more importantly for petitioners to claim tax benefits from such investment relying simply on the clearwater private offering memorandum petitioners imply that we should adopt a subjective test e consider factors listed in sec_1_183-2 income_tax regs in deciding whether the clearwater transactions were an economic sham in this regard petitioners contend that the investment in clearwater was made with a reasonable objective of making a profit thus negating the conclusion that the clearwater transactions were an economic sham we disagree on the basis of the record in this case the contention that petitioner entered into the clearwater transactions with a reasonable objective of making a profit is meritless however in deciding whether the clearwater transactions were an economic sham we find it unnecessary to discuss in any detail the factors that lead us to conclude that petitioner did not invest in clearwater with the reasonable objective of making a profit cf 92_tc_827 for a discussion of the professed reasonableness of petitioner's expectation of making a profit from the clearwater transactions see issue infra where we decide whether petitioners are liable for the additions to tax under sec_6653 and for negligence or intentional disregard of rules or regulations petitioners have not alleged any facts to prove that petitioner conducted an independent investigation to determine whether the clearwater transactions were an economic sham before investing in the partnership or before claiming tax benefits based on highly overvalued machinery however petitioners contend that in light of the totality of the circumstances the limited nature of petitioner's investigation of the clearwater investment and the claiming of tax benefits therefrom were reasonable petitioners refer to petitioner's summer employment at consolidated and his representation of spi and bp after graduation from law school they conclude that in light of petitioner's background it was reasonable to simply rely on the clearwater private offering memorandum and specifically on the reports of burstein and ulanoff and on alleged discussions with shea gould's tax partner ’ we disagree rather we hold that petitioner a highly educated and sophisticated individual with a very limited background in plastics failed to exercise the due care reguired under the circumstances of this case sec_6653 and imposes additions to tax if any part of the underpayment_of_tax is due to negligence or intentional disregard of rules or regulations negligence is defined as the failure to exercise the due care that a reasonable ’ see infra note and ordinarily prudent person would exercise under the circumstances see 85_tc_934 the pertinent question is whether a particular taxpayer's actions are reasonable in light of the taxpayer's experience the nature of the investment and the taxpayer's actions in connection with the transactions see 60_tc_728 in this regard the determination of negligence is highly factual when considering the negligence addition we evaluate the particular facts of each case judging the relative sophistication of the taxpayers as well as the manner in which the taxpayers approached their investment turner v commissioner tcmemo_1995_363 petitioners have the burden of proving error in respondent's determination of the additions to tax for negligence see rule a 79_tc_846 58_tc_757 a petitioner's experience we start with the contention that petitioner was not negligent because on the basis of his summer employment at consolidated and his representation of spi and bp after graduating from law school he reasonably expected to make a profit from the clearwater investment in this regard petitioner claims that from personal experience he appreciated the economic desirability of effective recycling_equipment and was knowledgeable about the supply and price movements of petroleum products based on these factors petitioner claims that he reasonably expected to make a profit from his investment in clearwater and was therefore not negligent we fail to see how petitioner's limited experience with plastics and plastics recycling together with his professed knowledge about the desirability of effective recycling_equipment made it reasonable for him to invest in a partnership designed to produce tax benefits although petitioner's limited experience with plastics and plastic scrap and his professed awareness about the economic desirability of effective recycling_equipment may have provided some motivation to consider the clearwater investment petitioner should have thereafter reasonably investigated his prospective investment there were many factors that should have alerted petitioner to conduct an independent investigation of the clearwater investment the transactions were structured in a manner such that with the exception of a minimal downpayment for the sentinel epe recyclers most of the purchase_price was in the form of a series of offsetting payments realized only through bookkeeping entries the purported price tags had nothing to do with traditional principles of supply and demand pricing because the sentinel epe recyclers were never offered on the open market and there is no evidence that anyone ever intended to offer them - - on the open market see provizer v commissioner tcmemo_1992_177 the lack of arm's-length negotiations in the open market and the exorbitant cost of each sentinel epe recycler dollar_figure should have caused petitioner to investigate the investment independently we have found that an independent investigation would have revealed the true nature of the clearwater transactions as an economic sham many factors were present to indicate that the sentinel epe recyclers were highly overvalued for instance the sentinel epe recyclers were not unigue respondent's experts identified other machines that were not only functionally equivalent to the sentinel epe recyclers but were also significantly less expensive information regarding comparable less expensive recyclers was widely available if a potential purchaser especially a sophisticated individual such as petitioner had conducted a due diligence investigation of the sentinel epe recyclers such a potential purchaser would have learned that comparable less expensive equipment existed such an investor would have concluded that the structure of the clearwater transactions set up to take advantage of tax benefits involving grossly overvalued equipment constituted a sham in particular petitioner was well positioned to recognize the clearwater transactions as an economic sham petitioner was a sophisticated and well-educated attorney petitioner testified that he was aware of the varying degrees of recyclability of plastic scrap depending on the process used by a manufacturer to mold plastic into a particular product petitioner was also aware of the varying qualities of resin pellets made from recycled plastic scrap depending on the effectiveness of the recycling_equipment yet petitioner did very little to investigate his investment in a partnership formed to lease sentinel epe recyclers at the exorbitant cost of dollar_figure each to ensure that they were in fact effective in producing marketable resin pellets the record clearly indicates that if it were not for the promised tax benefits a sophisticated individual such as petitioner would not have invested ina partnership that leased sentinel epe recyclers pincite times their value we are convinced that petitioner would not have invested in clearwater were it not for the prospect of the sizable tax benefits that the investment in clearwater offered petitioners next present us with the so-called oil crisis argument they assert that while representing bp petitioner learned about the so-called oil crisis and the likelihood that the price of plastic would increase in future years because plastic is an oil derivative according to petitioners it was therefore reasonable to conclude that the clearwater investment would be profitable petitioners’ so-called oil crisis argument has been made in more than of the plastics recycling cases see eg provizer v commissioner supra merino v commissioner tcmemo_1997_385 singer v commissioner tcmemo_1997_325 sann v commissioner tcmemo_1997_259 we have found this argument to be unpersuasive in every one of those cases petitioners' argument is no different in any substantive manner nor is their argument based on any legal authority not previously considered in those cases we will not revisit the oil crisis argument we therefore hold that the so-called oil crisis did not provide a reasonable basis for petitioners to conclude that the clearwater investment would be profitable b reliance on the private offering memorandum we next address the contention that petitioner reasonably relied on the clearwater private offering memorandum and specifically on the reports of burstein and ulanoff in making the clearwater investment and claiming the tax benefits therefrom petitioners also claim that petitioner relied on the advice of shea gould's tax partner alan parker parker however petitioners failed to present any evidence in this regard other than petitioner's own testimony we do not find petitioner's self-serving testimony sufficient or particularly reliable in this regard see 87_tc_74 hawkins v commissioner tcmemo_1993_517 affd without published opinion 66_f3d_325 6th cir regardless the record does not demonstrate whether parker continued - - under some circumstances a taxpayer may avoid liability for negligence because of the taxpayer's reasonable reliance on a competent professional adviser see 469_us_241 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 however reliance on professional advice standing alone is not an absolute defense to negligence rather it is a factor to be considered see freytag v commissioner supra petitioners claim that petitioner relied on representations by burstein and ulanoff regarding the uniqueness of the sentinel epr recyclers however petitioner did not independently obtain these individuals' advice but rather received their reports as part of the promotional material that he received from clearwater burstein and ulanoff were paid to promote the plastics recycling leasing programs and in particular the clearwater investment reliance on representations by insiders continued possessed the requisite expertise and knowledge of the pertinent facts regarding the clearwater transactions to provide informed advice on the claimed partnership losses and tax_credits see 43_f3d_788 2d cir affg per curiam tcmemo_1993_621 39_f3d_402 2d cir affg tcmemo_1993_480 89_tc_849 affd 904_f2d_1011 5th cir affd 501_us_868 or what advice parker rendered with respect to either the profitability of the transaction or the claiming of tax benefits therefrom see also 6_tc_1158 affd 162_f2d_513 10th cir promoters or offering materials has been held to be an inadeguate defense to negligence see 39_f3d_402 2d cir affg tcmemo_1993_480 94_tc_637 affd without published opinion 956_f2d_274 9th cir affd in part without published opinion sub nom cowles v commissioner 949_f2d_401 10th cir what is more the record demonstrates that petitioner either did not thoroughly review the offering memorandum or chose to ignore certain portions thereof the offering memorandum included numerous caveats and warnings regarding the business risks of the clearwater transactions including the general partner's lack of experience in marketing recycling or similar equipment and the lack of an established market for the recyclers and the risks involved in claiming tax benefits therefrom it also included a statement that each offeree should consult his own professional advisors as to legal tax_accounting and other matters relating to any purchase by him of units therefore even the offering memorandum warned petitioner that he should not rely on burstein or ulanoff for either business or tax_advice a careful consideration of the offering memorandum especially the discussion of high writeoffs and the risk of audit would have alerted a prudent investor to guestion the nature of the promised tax benefits we certainly expect no less from a well-educated and sophisticated individual such as petitioner more importantly it was not reasonable for petitioner to claim tax benefits from his investment in clearwater on the basis of reliance on reports contained in the private offering memorandum we have long held as a general_rule that a taxpayer may not reasonably rely on the advice of the promoter of a tax_shelter with respect to the substantive merits or the tax treatment of items in connection with that program see 88_tc_1086 affd without published opinion 865_f2d_1264 5th cir affd sub nom 868_f2d_865 6th cir affd sub nom 864_f2d_93 9th cir affd per curiam without published opinion sub nom hatheway v commissioner 856_f2d_186 4th cir klieger v commissioner tcmemo_1992_734 such advice is better classified as sales promotion vojticek v commissioner tcmemo_1995_444 petitioners contend that it was reasonable for petitioner not to look beyond the offering memorandum but to accept its representations at face value because federal and state securities laws discourage false or misleading statements we find no merit in petitioners' argument first in light of petitioner's educational background and professional experience we are not convinced that he would have been so naive if the clearwater investment had not been driven by the promise of large tax benefits second there is no explanation why the many caveats and warnings regarding the tax and business risk factors detailed in the offering memorandum did not alert petitioner to investigate the clearwater investment in more detail the clearwater private offering memorandum contained cautionary language that was directed to the investor petitioners have presented no reason for us to doubt that the cautionary language meant what it said we therefore are not convinced of petitioner's professed faith in the representations in the offering memorandum which was allegedly based on the concept that the securities laws discourage false and misleading statements regardless of whether petitioners have a cause of action under federal or state securities laws against clearwater or any of its promoters petitioners were not relieved of the duty to conduct an independent investigation of their investment before claiming tax benefits therefrom under these circumstances petitioner's failure to look beyond the private offering memorandum and the representations by burstein and ulanoff was unreasonable and not in keeping with the standard of the ordinarily prudent person see triemstra v commissioner tcmemo_1995_581 see also laverne v commissioner supra marine v commissioner t c - - affd without published opinion 921_f2d_280 9th cir thus it was not reasonable for petitioners to claim substantial tax_credits and a partnership loss on the basis of reports contained in the clearwater private offering memorandum and there is no indication that petitioners obtained professional advice from an individual with the requisite expertise and knowledge of the pertinent facts to provide informed advice regarding the claimed partnership loss and tax_credits cf 43_f3d_788 2d cir affg per curiam tcmemo_1993_621 39_f3d_402 2d cir 89_tc_849 therefore petitioners did not act reasonably in claiming tax benefits relating to the clearwater investment c conclusion regarding negligence in view of petitioner's sophistication petitioner knew or should have known that the sentinel epe recyclers were not unique that they were not worth more than dollar_figure each and that clearwater lacked economic_substance and had no potential for profit therefore under the circumstances of this case petitioners failed to exercise due care in claiming a partnership loss deduction and substantial tax_credits with respect to clearwater taking all of the above factors into consideration we think it is more_likely_than_not that petitioner invested in clearwater in an effort to generate tax benefits rather than to make a profit upon consideration of the entire record we hold that petitioners are liable for the additions to tax for negligence under sec_6653 and respondent is therefore sustained on this issue issue sec_6621 additional interest respondent determined that petitioners are liable for additional interest with respect to the underpayment attributable to the clearwater investment sec_6621 formerly sec_6621 provides for an increased rate of interest if the underpayment_of_tax exceeds dollar_figure and is attributable to a tax-motivated transaction as defined in sec_6621 the increased rate of interest is effective only with respect to interest accruing after date notwithstanding that the transaction was entered into before that date see 85_tc_552 affd per curiam without published opinion 795_f2d_1005 2d cir provizer v commissioner tcmemo_1992_177 a tax-motivated transaction includes any valuation_overstatement within the meaning of sec_6659 see sec_6621 a petitioners have conceded that there was such a valuation_overstatement in the present case in addition we have held that the clearwater transactions to which petitioners’ underpayment is attributable were a sham a tax-motivated transaction includes any sham or fraudulent transaction see sec_6621 a v provizer v commissioner supra finally the grounds for the disallowance of petitioners' claimed tax benefits was largely the overvaluation of the sentinel epe recyclers cf mccrary v commissioner t c pincite under these circumstances the increased rate of interest is therefore clearly applicable accordingly we sustain respondent on this issue petitioners have made other arguments that we have considered in reaching our decision to the extent that we have not discussed these arguments we find them to be without merit to reflect our disposition of the disputed issues as well as petitioners' concession decision will be entered for respondent
